Title: To George Washington from General William Howe, 10 March 1778
From: Howe, William
To: Washington, George



Sir
Philadelphia 10th March 1778.

I cannot refrain expressing my Surprise upon the Receipt of your Letter dated on the 9th Instant, desiring that the Meeting of the Commissioners, appointed by yourself to be on the Day following, should be deferred, and to so remote a Period as the last of the Month, when you must be sensible how essential this Meeting is, to the Relief of the Prisoners on both Sides, and particularly of those with you, whose Sufferings are extreme from the Want of the Necessaries lately intended for them, which by the most unjustifiable Means they were prevented from receiving; Upon these Considerations I am to request you will propose some Day in the ensuing Week, for entering upon the Business of the Commission.
My Order for the sending of General Lee to Philadelphia by Sea, was prior to my Knowledge of General Prescot’s Arrival at New York; I have since signified my Permission for him to come hither by Land, accompanied by Major Williams of the British Artillery, agreeable to the General’s own Request.
When the Agreement was concluded upon to appoint Commissioners to settle a General Exchange, I expected there would have been as much Expedition used in returning Lieutt Colonel Campbell and the Hessian Field Officers, as in returning Major General Prescot, and that the Cartel might have been finished by the Time of the Arrival of General Lee: If however there should be any Objection to General Prescot’s remaining at New York, unti⟨l⟩ the aforementioned Officers are sent in, he shall, to avoid Altercati⟨on,⟩ be returned upon Requisition. With due Respect I am, Sir Your most obedient Servant.

W. Howe

